—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint. The stairway where plaintiff Caroline Herberger fell was owned by the City of Lockport. Plaintiffs allege in their bill of particulars that defendant was negligent in various ways in undertaking the removal of ice and snow from that stairway. Plaintiffs do not allege, however, that there is any applicable statute, charter or ordinance imposing liability on the abutting property owner for negligently failing to remove snow and ice, nor do they allege that defendant created a dangerous condition (see, Roark v Hunting, 24 NY2d 470, 475; Giotto v Gaetano, 178 AD2d 978; cf, Glick v City of New York, 139 AD2d 402). (Appeal from Order of Supreme Court, Niagara County, Rath, Jr., J.—Summary Judgment.) Present—Green, J. P., Pine, Fallon, Doerr and Davis, JJ.